DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March, 2020 is being considered by the examiner.

Claim Objections
Claims 7, 8, 10-17 are objected to because of the following informalities:  
Claim 7 recites,
“wherein accumulator includes an exterior housing that defines an internal cavity, the inlet and outlet tubes extend through the exterior housing and into the internal cavity, and the bypass channel is connected to the inlet and outlet tubes external of the exterior housing.”
	, which should be corrected to
- - 	wherein the accumulator includes an exterior housing that defines an internal cavity, the inlet and outlet tubes extend through the exterior housing and into the internal cavity, and the bypass channel is connected to the inlet and outlet tubes external of the exterior housing. 		        - -

Claim 8 recites,
wherein accumulator includes an exterior housing that defines an internal cavity, the inlet and outlet tubes extend through the exterior housing and into the internal cavity, and the bypass channel is connected to the inlet and outlet tubes within the cavity.”
	, which should be corrected to
- - 	wherein the accumulator includes an exterior housing that defines an internal cavity, the inlet and outlet tubes extend through the exterior housing and into the internal cavity, and the bypass channel is connected to the inlet and outlet tubes within the internal cavity. 		        - -

Claim 10 recites,
“wherein the valve is configured to transition from the closed position to the open position in response to a pressure differential between the inlet tube and the outlet tube increasing to greater than a threshold.”
	, which should be corrected to
- - 	wherein the bypass valve is configured to transition from the closed position to the open position in response to a pressure differential between the inlet tube and the outlet tube increasing to greater than a threshold. 									        - -

Claim 11 recites,
“wherein the valve is configured to transition from the open position to the closed position in response to a pressure differential between the inlet tube and the outlet tube decreasing to less than a threshold.”
	, which should be corrected to
- - 	wherein the bypass valve is configured to transition from the open position to the closed position in response to a pressure differential between the inlet tube and the outlet tube decreasing to less than a threshold.								 		        - -

Claim 12 recites,
“further comprising a spring that biases the valve into the closed position.”
	, which should be corrected to
- - 	further comprising a spring that biases the bypass valve into the closed position.		        - -

Claim 13 recites,
“wherein the spring is pre-loaded such that the spring is configured to bias the valve into the closed position in response to a pressure differential between the inlet tube and the outlet tube being less than a threshold.”
	, which should be corrected to
- - 	wherein the spring is pre-loaded such that the spring is configured to bias the bypass valve into the closed position in response to a pressure differential between the inlet tube and the outlet tube being less than a threshold.		   							     - -

Claim 14 recites,
“wherein the spring is configured to compress and transition the valve into the open position in response to a pressure differential between the inlet tube and the outlet tube being greater than a threshold.”
	, which should be corrected to
- - 	wherein the spring is pre-loaded such that the spring is configured to bias the bypass valve into the closed position in response to a pressure differential between the inlet tube and the outlet tube being less than a threshold.		   							     - -

Claim 15 recites,
“wherein accumulator includes an exterior housing that defines an internal cavity, the inlet and outlet tubes extend through the exterior housing and into the internal cavity, and the bypass channel is connected to the inlet and outlet tubes external of the exterior housing.”
	, which should be corrected to
- - 	wherein the accumulator includes an exterior housing that defines an internal cavity, the inlet and outlet tubes extend through the exterior housing and into the internal cavity, and the bypass channel is connected to the inlet and outlet tubes external of the exterior housing. 		        - -

Claim 16 recites,
“wherein accumulator includes an exterior housing that defines an internal cavity, the inlet and outlet tubes extend through the exterior housing and into the internal cavity, and the bypass channel is connected to the inlet and outlet tubes within the cavity.”
	, which should be corrected to
- - 	wherein the accumulator includes an exterior housing that defines an internal cavity, the inlet and outlet tubes extend through the exterior housing and into the internal cavity, and the bypass channel is connected to the inlet and outlet tubes within the internal cavity. 		      - -

Claim 17 recites,
An accumulator system for a for heat pump comprising:
an exterior housing that defines an internal cavity;
an inlet extending through the exterior housing and into the internal cavity and configured to deliver refrigerant to the cavity;
an outlet extending through the exterior housing and into the internal cavity and configured to transport refrigerant away from the cavity;
a bypass in fluid communication with the inlet and the outlet, wherein the bypass is configured to bypass the cavity via directing refrigerant from the inlet to the outlet; and 
a valve disposed within the bypass and having an open position and a closed position, wherein the valve is configured to allow refrigerant to flow through the bypass when in the open position and to restrict refrigerant from flowing through the bypass when in the closed position.”
	, which should be corrected to
- - 	An accumulator system [[for]] a for heat pump comprising:
an exterior housing that defines an internal cavity;
an inlet extending through the exterior housing and into the internal cavity and configured to deliver refrigerant to the internal cavity;
an outlet extending through the exterior housing and into the internal cavity and configured to transport refrigerant away from the internal cavity;
a bypass in fluid communication with the inlet and the outlet, wherein the bypass is configured to bypass the internal cavity via directing refrigerant from the inlet to the outlet; and 
a valve disposed within the bypass and having an open position and a closed position, wherein the valve is configured to allow refrigerant to flow through the bypass when in the open . 		  											    - -
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 13 recite, “wherein the spring is pre-loaded”, which renders the claim indefinite. In particular, it is unclear what the meaning of “pre-loaded” is with regards to the type of the spring and the manner in which the spring is configured. Does this simply mean that the valve includes a spring already positioned therein, such that during manufacture of the bypass channel or bypass valve, a spring does not need to be assembled therein?  Does this mean that the spring of the valve is formed with some physical/mechanical characteristic or initially set with some operating parameter?  The specification does not provide any further detail to the meaning of “pre-loaded”, as it relates to the spring. See Specification Paragraph 28.  The claims, as further recited, provide minimal definition to the terminology of “pre-loaded”, as it recites an i.e. pressure differential being less than a threshold, are met.  How does “pre-loaded” relate to the claimed condition and valve operation?  The claims as presented are unclear, such that one having ordinary skill within the art would not be apprised of the metes and bounds of the claimed invention. For examination purposes, it is being construed that the claims are directed to the spring being configured to bias the valve into the closed position in response to a pressure differential between the inlet tube and the outlet tube being less than a threshold.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MINAMI (JP 2000304373 A – published 11 February, 2000; see provided English Machine Translation for citations).
As to claim 1, MINAMI discloses a heat pump (figure 1; par. 1,line 2) which is capable of being applied to a vehicle system (See MPEP § 2111.02 – II – wherein the recitation of “for a vehicle system”, has been identified as an intended purpose or use of the heat pump, as the invention understood, after review of the entirety of the record without importing extraneous limitations from the specification, is a bypass system of an accumulator which is a part of the heat pump system) comprising:
a refrigeration circuit (figure 1) having a compressor (2), an evaporator (7/70; par. 9, line 1-3; par. 10, lines 1-5), and an accumulator (9), wherein the accumulator is in fluid communication with an inlet tube (14) that is configured to deliver refrigerant from the evaporator to the accumulator (par. 10,lines 3-5; figure 1) and is in fluid communication with an outlet tube (15) that is configured to deliver refrigerant from the accumulator to the compressor (par. 12, lines 1-3; figure 1);
a bypass channel (16) in fluid communication with the inlet tube and the outlet tube (par. 12,lines 1-6), wherein the bypass channel is configured to bypass the accumulator via directing refrigerant from the inlet to the outlet tube (par. 12, line 1 – par. 13, line 3; figure 1); and
a valve (16a) disposed within the bypass channel (figure 1; par. 12, lines 3-4) and including an open position and a closed position (par.13, lines 1-10), wherein the valve is configured to allow refrigerant to flow through the bypass channel when in the open position (par. 13, lines 1-6) and to restrict refrigerant from flowing through the bypass channel when in the closed position  (par. 13, lines 6-10).

As to claim 7, MINAMI disclose wherein accumulator includes an exterior housing (outline shown in figure 1, designating the structure of the accumulator) that defines an internal cavity (interior of the outline shown in figure 1), the inlet and outlet tubes extend through the exterior housing and into the internal cavity (figure 1), and the bypass channel is connected to the inlet and outlet tubes external of the exterior housing(figure 1).

As to claim 9, MINAMI discloses a refrigeration circuit (figure 1) which is capable of being applied to a vehicle system (See MPEP § 2111.02 – II – wherein the recitation of “for a vehicle system”, has been identified as an intended purpose or use of the heat pump, as the invention understood, after review of the entirety of the record without importing extraneous limitations from the specification, is a bypass system of an accumulator which is a part of the heat pump system) comprising:
a compressor (2);
 an evaporator (7/70; par. 9, line 1-3; par. 10, lines 1-5); and 
an accumulator (9);
an inlet tube (14) configured to deliver refrigerant from the evaporator to the accumulator (par. 10,lines 3-5; figure 1); and 
an outlet tube (15) configured to deliver refrigerant from the accumulator to the compressor (par. 12, lines 1-3; figure 1);
a bypass valve (16a) in fluid communication with the inlet tube and the outlet tube (par. 12,lines 1-6) and having an open position and a closed position (par.13, lines 1-10), wherein the bypass valve is configured to direct refrigerant flow from the inlet tube to the outlet tubet o bypass the accumulator when in the open position (par. 13, lines 1-6) and to restrict refrigerant from flowing from the inlet tube to the outlet tube when in the closed position  (par. 13, lines 6-10).

As to claim 17, MINAMI discloses an accumulator system for a for heat pump comprising:
outline shown in figure 1, designating the structure of the accumulator) that defines an internal cavity (interior of the outline shown in figure 1);
an inlet(14) extending through the exterior housing and into the internal cavity (figure 1) and configured to deliver refrigerant to the cavity(par. 10,lines 3-5; figure 1);
an outlet (15) extending through the exterior housing and into the internal cavity(figure 1) and configured to transport refrigerant away from the cavity(par. 12, lines 1-3; figure 1);
a bypass(16) in fluid communication with the inlet and the outlet(par. 12,lines 1-6), wherein the bypass is configured to bypass the cavity via directing refrigerant from the inlet to the outlet(par. 12, line 1 – par. 13, line 3; figure 1); and 
a valve (16a) disposed within the bypass(figure 1; par. 12, lines 3-4) and having an open position and a closed position(par.13, lines 1-10), wherein the valve is configured to allow refrigerant to flow through the bypass when in the open position(par. 13, lines 1-6)  and to restrict refrigerant from flowing through the bypass when in the closed position(par. 13, lines 6-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAMI (JP 2000304373 A – published 11 February, 2000; see provided English Machine Translation for citations), in view of TAMESON (NPL: Solenoid Valve Types – TAMESON (September 2017)).
As to claim 4, MINAMI discloses wherein the valve is an electromagnetic valve (par. 12, lines 3-4), but does not explicitly disclose wherein a spring biases the valve into a closed position.
However, it is known within the ordinary skill within the art that electromagnetic valves, are commonly known as solenoid valves, through the actuation of the valve by an application of an electric field to yield a change in the plunger of the solenoid, by magnetic field generation, to actuate between open and closed positions, based on the valve being normally-opened or normally-closed. Wherein the most simplistic design of a solenoid valve, a direct operated-type solenoid valve, incorporates a plunger which actuates to open or close an orifice and is further biased by a small spring to hold the plunger in a position which closes the orifice, thereby, closing the valve. (see TAMESON at page 1 – Direct Operation Section).  While, MINAMI does not explicitly disclose the particular type or internal structure of the electromagnetic valve operating as the valve in the bypass channel, the teachings known within the art, as exemplified by TAMESON, are strong evidence that modifying MINAMI as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., holding the plunger of the solenoid valve in a closed position, while also providing the most simplistic form of fluid control, via the direct operated solenoid valve type as described by TAMESON, which have the most simple working principle). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively 

As to claim 12, MINAMI discloses wherein the valve is an electromagnetic valve (par. 12, lines 3-4), but does not explicitly disclose wherein a spring biases the valve into a closed position.
However, it is known within the ordinary skill within the art that electromagnetic valves, are commonly known as solenoid valves, through the actuation of the valve by an application of an electric field to yield a change in the plunger of the solenoid, by magnetic field generation, to actuate between open and closed positions, based on the valve being normally-opened or normally-closed. Wherein the most simplistic design of a solenoid valve, a direct operated-type solenoid valve, incorporates a plunger which actuates to open or close an orifice and is further biased by a small spring to hold the plunger in a position which closes the orifice, thereby, closing the valve. (see TAMESON at page 1 – Direct Operation Section).  While, MINAMI does not explicitly disclose the particular type or internal structure of the electromagnetic valve operating as the bypass valve, the teachings known within the art, as exemplified by TAMESON, are strong evidence that modifying MINAMI as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the i.e., holding the plunger of the solenoid valve in a closed position, while also providing the most simplistic form of fluid control, via the direct operated solenoid valve type as described by TAMESON, which have the most simple working principle). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify MINAMI by TAMESON such that the valve, generically described as an electromagnetic valve, includes a solenoid valve operating under a direct operated working principle to include a spring which holds the plunger of the valve in the closed position, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of holding the plunger of the solenoid valve in a closed position.

As to claim 20, MINAMI discloses wherein the valve is an electromagnetic valve (par. 12, lines 3-4), but does not explicitly disclose wherein a spring biases the valve into a closed position.
However, it is known within the ordinary skill within the art that electromagnetic valves, are commonly known as solenoid valves, through the actuation of the valve by an application of an electric field to yield a change in the plunger of the solenoid, by magnetic field generation, to actuate between open and closed positions, based on the valve being normally-opened or normally-closed. Wherein the most simplistic design of a solenoid valve, a direct operated-type solenoid valve, incorporates a plunger which actuates to open or close an orifice and is further biased by a small spring to hold the plunger in a position which closes the orifice, thereby, closing the valve. (see TAMESON at page 1 – Direct Operation Section).  While, MINAMI does i.e., holding the plunger of the solenoid valve in a closed position, while also providing the most simplistic form of fluid control, via the direct operated solenoid valve type as described by TAMESON, which have the most simple working principle). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify MINAMI by TAMESON such that the valve, generically described as an electromagnetic valve, includes a solenoid valve operating under a direct operated working principle to include a spring which holds the plunger of the valve in the closed position, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of holding the plunger of the solenoid valve in a closed position.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAMI (JP 2000304373 A – published 11 February, 2000; see provided English Machine Translation for citations), in view of VAN TEENBURGH, JR. (US 4,718,245 – published 12 January, 1988).
As to claim 8, MINAMI discloses wherein accumulator includes an exterior housing (outline shown in figure 1, designating the structure of the accumulator) that defines an internal cavity (interior of the outline shown in figure 1), the inlet and outlet tubes extend through the figure 1), and the bypass channel is connected to the inlet and outlet tubes. 
However, MINAMI discloses wherein the bypass channel connects the inlet and outlet tubes external to the accumulator, rather than as claimed by the present invention to be within the internal cavity of the accumulator’s exterior housing.
VAN STEENBURGH, JR. teaches that it is known to provide bypass passages and valves interior to an accumulator (114 and 119 positioned along passages shown in figures 14-16), which provides at least the valves being placed interior to the accumulator in a desired manner and providing hermetic sealing to the valves (col.7,lines 51-54)
Therefore, when there are a finite number of identified, predictable solutions, i.e. the bypass channel being positioned exterior to the exterior housing or the bypass channel being positioned within the interior cavity of the exterior housing, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. desired positioning and/or hermetic sealing to the valves, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify MINAMI, by trying to position the bypass channel and/or associated valve within the internal cavity of the exterior housing of the accumulator, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
As to claim 16, MINAMI discloses wherein accumulator includes an exterior housing (outline shown in figure 1, designating the structure of the accumulator) that defines an internal cavity (interior of the outline shown in figure 1), the inlet and outlet tubes extend through the exterior housing and into the internal cavity (figure 1), and the bypass valve is connected to the inlet and outlet tubes external to the exterior housing. 
However, MINAMI discloses wherein the bypass valve connects the inlet and outlet tubes external to the accumulator, rather than as claimed by the present invention to be within the internal cavity of the accumulator’s exterior housing.
VAN STEENBURGH, JR. teaches that it is known to provide bypass passages and associated valves interior to an accumulator (114 and 119 positioned along passages shown in figures 14-16), which provides at least the valves being placed interior to the accumulator in a desired manner and providing hermetic sealing to the valves (col.7,lines 51-54)
Therefore, when there are a finite number of identified, predictable solutions, i.e. the bypass valve being positioned exterior to the exterior housing or the bypass valve being positioned within the interior cavity of the exterior housing, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. desired positioning and/or hermetic sealing to the valves, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify MINAMI, by trying to position the bypass channel and/or associated bypass valve within the internal cavity of the exterior housing .

Allowable Subject Matter
Claims 2-3, 6, 10-11, 14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In particular, claims 2-3, 5-6, 10-11, 14, and 18-19 provide a configuration, i.e., configured to, of the valve which operates in the recited manner to be opened or closed specifically on the pressure differential between the inlet and outlet tubes, which are, respectively, configured to deliver refrigerant from the evaporator to the accumulator and configured to deliver refrigerant from the accumulator to the compressor. While it is known that accumulators are desired to have low pressure drops (US 6,418,751 B1 and US 6,389,842 B1 – describe large pressure differentials, in at least the “J-tube” of the accumulator, cause liquid acceleration and violent boil off which imparts energy into the accumulator. This is known as “bump” energy which cause noise. More so, it is well-known that providing liquid back to a compressor can cause damage, rendering the system, eventually, inoperable), and further, as MINAMI recognizes that pressure loss of the refrigerant is desired by allowing bypass of the only gas phase is discharged by the evaporator),and wherein pressure equalization is desired (through calculation of pressure differential between internal pressure of accumulator and outlet pipe pressure). The difference between the known concepts and structures of the prior art and the claimed invention lie within the configuration of the valve to operate based on the particularly claimed pressure differential between the particularly claimed inlet and outlet tubes. MINAMI, and further, the remainder of the relevant prior art cited, does not reasonably disclose, teach, or suggest that a bypass valve is positioned, as claimed, and configured to be actuated between an open and closed position based on a pressure differential, between the particularly claimed inlet and outlet pipes, being greater than or less than a threshold.  Even more so, VAN STEENBURGH, JR. teaches wherein valves interior to an accumulator may be pressurized diaphragm biased disk valves, each including a pressure dome and diaphragm operator (col.7, lines 36-38). However, VAN STEENBURGH, JR. teaches the pressure differential to provide biasing is along structurally different inlet and outlet tubes, none of which are described as being configured to deliver refrigerant from the evaporator to the accumulator and configured to deliver refrigerant from the accumulator to the compressor, and more so the valves are configured to bypass the condenser and expansion valve of the system of VAN STEENBURGH, JR. (col.7,lines  15-25), not configured to bypass the accumulator.  More to this point, it is unclear what the motivation or advantage one having ordinary skill within the art would find to modify the electromagnetic valves of MINAMI to be pressurized diaphragm biased disk valves as taught by VAN STEENBURGH, JR.
Due to this, the prior art does not reasonably disclose, teach, or suggest the claimed invention as characterized by claims 2-3, 6, 10-11, 14, and 18-19, so as to anticipate or render obvious, absent impermissible hindsight reasoning.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/14/2022